internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------------------ ----------------------------------------------- --------------------------- ---------------------- re ------------------------------------------ --------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-159547-04 date march legend ------------------------------------------------------------------ trust ---------------------------------------------------------- decedent bank niece brother a b c date date date date court state state statute agreement dear ------------------------------------ -------------------------- ------------------------------------------------ -------------------------------------------------------------- ------------------------ ----------------------------------------------------- -------------------------------------------------- ----------------------------------------------------- ------------------- ---------------------- ------------------ -------------------------- --------------------------------------------------- --------- ---------------------------- ------------------------------------ this is in response to the date letter and subsequent correspondence concerning the generation-skipping_transfer gst tax and income_tax consequences of the proposed partition of trust plr-159547-04 the facts and representations submitted are summarized as follows decedent died on date which is prior to date pursuant to decedent’s will dated date and codicil dated date a testamentary_trust trust was created for the primary benefit of decedent’s niece niece niece’s children and decedent’s brother brother brother predeceased decedent decedent was survived by niece and niece’s children a b and c the current trustees of trust are bank and niece paragraph of the will provides in part that all income from trust shall be paid_by the trustees at such time but not less than annually as shall seem most convenient to them as follows a one half to brother so long as he shall live and upon his death to the children now living or to be born hereafter of niece share and share alike b one half to niece so long as she shall live and upon her death to her children share and share alike trust shall continue throughout the lifetime of brother and niece and thereafter until the youngest child of niece shall reach the age of twenty-five years but after the death of brother and niece there shall be paid and distributed out of trust corpus to each child of niece when he or she reaches the age of twenty-five years an equal share of the corpus of trust thereby terminating his or her benefit under trust the current income beneficiaries of trust are niece a b and c the trustees propose to partition trust into four separate fractional interest subtrusts one for each current beneficiary individually successor trust and collectively successor trusts the partition will be pro_rata in accordance with each beneficiary’s respective interest in trust one half of the assets of trust will be allocated to niece’s successor trust and one-sixth of the assets of trust will be allocated to a successor trust for the benefit of each of a b and c trustees will continue to make current income distributions to niece a b and c pursuant to the terms of trust and state statute upon the death of niece each successor trust will terminate and be distributed according to the terms of decedent’s will state statute provides that the court may sever any trust on a fractional basis into two or more separate trusts for any reason and to segregate by allocation to a separate_account or trust a specific amount from a portion of or a specific asset included in the trust property of any trust to reflect a disclaimer to reflect or result in differences in federal tax_attributes to satisfy any federal tax requirement to make federal tax elections to reduce potential generation-skipping_transfer_tax liability or for any other tax planning purposes or other reasons the beneficiaries and trustees of trust have entered into agreement requesting and approving the judicial modification of trust the trustees have filed a complaint in court to partition the trust as described above and such partition is authorized under state law on date court issued an order approving and directing severance of trust and declaratory relief as described above however the order is effective only upon the issuance of a private_letter_ruling by the irs plr-159547-04 trust was irrevocable on date it is represented that no actual or the proposed partition of trust into four successor trusts will not result in the proposed partition of trust into four successor trusts will not subject you have requested the following rulings constructive additions have been made to trust after that date trust successor trusts or the distributions from any of these trusts to the gst tax under sec_2601 a transfer by any beneficiary that is subject_to the gift_tax under sec_2501 the recognition of gain_or_loss from the sale_or_other_disposition of property by trust successor trusts or the beneficiaries of such trusts identical to the holding_period of trust for such assets the trust’s basis in such asset ruling the holding_period for assets allocated to each successor trust will be the basis of each asset allocated to a successor trust will be identical to the proposed partition of trust into four successor trusts will not result in sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under section a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest sec_26_2601-1 example involves a_trust that is irrevocable on or plr-159547-04 prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and corpus to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust is to terminate and the corpus distributed to a’s issue per stirpes the terms of the trust for b and b’s issue are identical except for the beneficiaries the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter no additions have been made to trust after that date the proposed partition of trust will result in four successor trusts one for each current beneficiary the proposed partition of trust and pro_rata allocation of assets among the four successor trusts will not shift a beneficial_interest to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the partition will not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed partition of trust into four successor trusts will not subject trust successor trusts or the distributions from any of these trusts to the gst tax under sec_2601 ruling resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case trust was irrevocable on date it is represented that sec_2501 imposes a tax on the transfer of property by gift by an individual in this case upon the partition of trust into four successor trusts each sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_2512 provides that if a gift is made in property the value thereof at plr-159547-04 the date of the gift shall be considered the amount_of_the_gift beneficiary of a successor trust will have the same beneficial_interest as he or she had under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the partition accordingly we conclude that the proposed partition of trust into four successor trusts will not result in a transfer by any beneficiary that is subject_to the gift_tax under sec_2501 rulings in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a 499_us_554 concerns the sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1_1015-2 provides that in the case of property acquired after the supreme court of the united_states in cottage savings concluded that sec_1015 provides that if property is acquired by a transfer in trust other plr-159547-04 different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased by the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 has held property however acquired there shall be included in the period for which such property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person savings to find that the interests of the beneficiaries of the successor trusts will not differ materially from their interests in the trust pursuant to the court’s order trust will be divided on a pro_rata basis all of the provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is the proposed partition is consistent with the supreme court's opinion in cottage sec_1223 provides that in determining the period for which the taxpayer plr-159547-04 recognized by the beneficiaries or the trusts on the partition for purposes of sec_1001 the basis of the assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of successor trusts will include the holding periods of the assets in the hands of the trust because sec_1001 does not apply to the partition of trust under sec_1015 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
